Title: From John Adams to Timothy Pickering, 30 September 1798
From: Adams, John
To: Pickering, Timothy



Dear Sir
Quincy Sept 30th 1798

I have received your favor of the 24th and have read carefully  all the inclosures. Such as ought to remain in your office I return inclosed in this.
There is nothing that require any remarks from me, because I think all is well considered, well done. It may not however be amiss to observe, to Mr. Adams, that he need not be solicitous about his success in making treaties with Prussia and Swedin at present. That I am fully convinced as he is, that both will affect to refuse any treaty upon the terms in his instructions. This will not allarm me at all and if both powers finally refuse to agree to any stipulations without the articles in contemplation, We shall not be very uneasy. Our commerce is of more consequence to them, than theirs to us, and with or without treaties we shall have all we want. But we should be very improvident at the moment of being forced into a war to bind ourselves to permit France and her colonies to be supplyed with every thing even our own produce in Prussian and Swedish or Danish ships.
I am Sir your most affectionate &c.

John AdamsThe constitution prize must be tried and fairly determined by law. I hope and believe that care will be taken that no suspicions of plundering any thing may arise.
